COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00566-CV
Style:                             In the Interest of I.T.S., aka B.G.H., a Child


Date motion filed*:                September 10, 2013
Type of motion:                    Unopposed motion for second extension of time to file appellant’s brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?       Yes

If motion to extend time:
         Original due date:                              August 12, 2013
         Number of previous extensions granted:                             1       Current Due date: September 11, 2013
         Date Requested:                                 October 11, 2013

Ordered that motion is:

                  Granted in part
                    If document is to be filed, document due: October 7, 2013
                            The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Texas Rule of Judicial Administration 6.2(a) requires this Court to dispose of an appeal from a judgment
          terminating parental rights, so far as possible, within 180 days of the date the notice of appeal was filed.
          Accordingly, no further extensions will be granted any party.



Judge’s signature: /s/ Jane Bland
                   

Panel consists of       ____________________________________________

Date: September 19, 2013




November 7, 2008 Revision